department of the treasury internal_revenue_service te_ge eo examinations commerce street m c dal dallas tx date feb tax_exempt_and_government_entities_division number release date identification_number telephone number person to contact in reply refer to te_ge review staff last date for filing a petition with the tax_court uil certified mail - return receipt requested dear this is a final adverse determination_letter that your exempt status under sec_501 of the internal_revenue_code irc is revoked recognition of your exemption under sec_501 is revoked effective january 20xx our adverse determination was made for the following reason s you are a hospital organization which failed to comply with the requirements of sec_501 to conduct a community health needs assessment adopt an implementation strategy and make it widely available to the public contributions to your organization are revenue code not deductible under sec_170 of the internal you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service i'as is an independent organization within the irs that can help protect your taxpayer tights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours for mary a epps acting director exempt_organizations examinations enclosure publication department ofthe treasury bate dec internal_revenue_service tax_exempt_and_government_entities_division taxpayer_identification_number irs commerce street-mc dal dallas texas certified mail - return receipt requested dear form tax_year s ended person to contact 1d number contact numbers phone number fax number manager's name id number manager's contact number phone number response due_date why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based ona technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely for mary a epps acting director exempt_organizations examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the ‘treasury - internal_revenue_service 20xx issue failure to satisfy the requirements of internal_revenue_code irc sec_501 specifically sec_501 conducting a community health needs assessment chna every years facts was incorporated with the state of county which encompasses several small communities the in and others the sec_501 shortly after incorporating status entity since it has received confirmation from the irs that it is tax-exempt under sec_501 it also qualifies as a governmental_unit or as an affiliate of a governmental_unit as described in revproc_95_48 1995-2c b records are maintained on a calendar_year basis applied for and was granted tax exempt status under this hospital organization is also known as a dual in 19xx it operate sec_5 the organizations’ books and when the original hospital organization was incorporated it was operated by a management company and had its own board_of directors in 20xx the difficulties while being operated by the original management company the board_of directors wanted to close the facility a local stepped in and decided that the facility should remain open they took control_over managing the provide hospital care emergency care and clinical care to the residents of was already operating another facility-the was established around 19xx to county county governmental agency came into is still in charge of the and hospital facilities both member volunteer board_of directors the members are selected from the hospitals have a surrounding communities the each member serves hospital and is designated by medicare as a critical care access facility for medicare billings purposes the sec_501 and is under the prospective payment system of medicare hospital facility is not recognized as tax-exempt under irc facility is known as a disproportionate share board members are appointed by county commissioners year terms the to the revenue_agent met with the following administrators during the affordable_care_act audit for the calendar_year 20xx - current chief financial officer cfo of both and facilities - chief_executive_officer of both and facilities - chief operations officer coo of the facility each administrator stated the consulting firm national rural health resource center approached form 886-a crev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the ‘treasury - internal_revenue_service 20xx in 20xx they promoted their consulting services in the area affordable_care_act particularly with regards to sec_9007 and the additional ofthe requirements on charitable hospitals under sec_1 r believed conducting the community health needs assessment chna was a good idea but the project was not undertaken with the intent of complying with the affordable_care_act the community health needs assessment conducted during 20xx-20xx by national rural health resource center was carried out to meet requirements of medicare the needed the chna report to keep their medicare designation as a critical care access facility and the designation for their facility the chna report prepared by national rural health center was completed and adopted by the organizations board by february 20xx facility needed the chna report as part of medicare’s process to attain this same facility the chna requirements of section sec_501 were effective for taxable years beginning after march 20xx the initial chna report for the completed and adopted during the 20xx calendar_year the implementation strategy report should have been completed and adopted by may 20xx the chna report was never made widely available to the public via a website document available to the public in paper form but only when and if it was requested the organization claims that they did have the facility should have been chief_executive_officer of both the facilities stated that they may have acted on several of the recommendations made in the implementation strategy report however other than that there was no separate written implementation policy ever drafted and adopted by no implementation strategy was ever developed as described in sec_1 r - c and no implementation strategy was ever adopted by an authorized body as required by sec_1_501_r_-3 hospital facilities they manage for either of the and several times during the interview it was stated that actually have any use for or want their tax-exempt status under sec_501 they maintained that there were times that their tax-exempt status actually prevented the facility from becoming involved in some of the various medicare reimbursement or payment arrangements it was further stated that the tax-exempt status under sec_501 was only maintained in case any liabilities arose relating to the prior management company who had originally obtained this status from the internal_revenue_service really did not need finally the administrators indicated that the had neither the financial wherewithal nor the staffing to devote to the specific requirements of sec_1_501_r_-3 for conducting a proper community health needs assessment every three years as a small rural facility form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the ‘treasury - internal_revenue_service 20xx law hospital organizations described as dual status are not required to file form_990 s under revproc_95_48 there is no provision in the internal_revenue_code that imposes a tax on the income of governmental units the term governmental units refers to the states and their political subdivisions the income of governmental units is not generally subject_to federal income_taxation however the income of a separately organized entity that is an organization that is not an integral part of a state government or a political_subdivision is subject_to tax unless an internal_revenue_code exemption or exclusion applies the term instrumentality of a governmental_unit does not appear in sec_501 it is referenced however in the irc sections applying the fica and futa employment_tax sec_501 exemption a wholly owned state or municipal entity which is separately organized and not an integral part of the state_or_local_government itself and which is organized and operated exclusively for purposes described in sec_501 may qualify for exemption from federal_income_tax under sec_501 as an organization described in sec_501 revrul_60_384 1960_2_cb_172 per sec_501 - hospital organizations to which the additional requirements of sec_501 apply sec_501 in general -this subsection shall apply to sec_501 - an organization which operates a facility which is required by a state to be licensed registered or similarly recognized as a hospital and sec_501 - any other organization which the secretary determines has the provision of hospital care as its principal function or purpose constituting the basis for its exemption under subsection c determined without regard to this subsection sec_501 - organizations with more than hospital facility -if a hospital organization operates more than hospital facility sec_501 - the organization shall meet the requirements of this subsection separately with respect to each such facility and sec_501 the organization shall not be treated as described in subsection c with respect to any such facility for which such requirements are not separately met form 886-a crev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx the community health needs assessment requirement under sec_501 sec_501 community health needs assessments - sec_501 in general -an organization meets the requirements of this paragraph with respect to any taxable_year only if the organization sec_501 has conducted a community health needs assessment which meets the requirements of subparagraph b in such taxable_year or in either of the taxable years immediately preceding such taxable_year and sec_501 has adopted an implementation strategy to meet the community health needs identified through such assessment sec_501 community health needs assessment -a community health needs assessment meets the requirements of this paragraph if such community health needs assessment sec_501 takes into account input from persons who represent the broad interests of the community served by the hospital facility including those with special knowledge of or expertise in public health and sec_501 is made widely available to the public sec_1_501_r_-2 failures to satisfy section sec_501 - failures to satisfy sec_501 a revocation of section sec_501 status -except as otherwise provided in paragraphs b and c of this section a hospital organization failing to meet one or more of the requirements of sec_501 separately with respect to one or more hospital facilities it operates may have its section sec_501 status revoked as of the first day of the taxable_year in which the failure occurs in determining whether to continue to recognize the status of a hospital organization that fails to meet one or more of the requirements of sec_501 with respect to one or more hospital facilities the commissioner will consider all relevant facts and circumstances including but not limited to the following whether the organization has previously failed to meet the requirements of sec_501 and if so whether the same type of failure previously occurred the size scope nature and significance of the organization's failure s form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx in the case of an organization that operates more than one hospital facility the number size and significance of the facilities that have failed to meet the requirements relative to those that have complied with these requirements the reason for the failure s whether the organization had prior to the failure s established practices or procedures formal or informal reasonably designed to promote and facilitate overall compliance with the sec_501 requirements whether the practices or procedures had been routinely followed and the failure s occurred through an oversight or mistake in applying them whether the organization has implemented safeguards that are reasonably calculated to prevent similar failures from occurring in the future whether the organization corrected the failure s as promptly after discovery as is reasonable given the nature of the failure s whether the organization took the measures described in paragraphs a and a of this section before the commissioner discovered the failure s b minor omissions and errors in general -a hospital facility's omission of required information from a policy or report described in sec_1_501_r_-3 or sec_1_501_r_-4 or error with respect to the implementation or operational requirements described in sec_1_501_r_-3 through r -6 will not be considered a failure to meet a requirement of sec_501 if the following conditions are satisfied i such omission or error was minor and either inadvertent or due to reasonable_cause ii the hospital facility corrects such omission or error as promptly after discovery as is reasonable given the nature of the omission or error such correction must include establishment or review and if necessary revision of practices or procedures formal or informal that are reasonably designed to promote and facilitate overall compliance with the requirements of sec_501 minor -in the case of multiple omissions or errors the omissions or errors are considered minor for purposes of this paragraph b only if they are minor in the aggregate form 886-a cev department of the treasury - internal_revenue_service page -5- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx inadvertent -for purposes of this paragraph b the fact that the same omission or error has been made and corrected previously is a factor tending to show that an omission or error is not inadvertent reasonable_cause -for purposes of this paragraph b the fact that a hospital facility has established practices or procedures formal or informal reasonably designed to promote and facilitate overall compliance with the sec_501 requirements prior to the occurrence of an omission or error is a factor tending to show that the omission or error is due to reasonable_cause c excusing certain failures if hospital facility corrects and discloses -a hospital facility's failure to meet one or more of the requirements described in sec_1_501_r_-3 through sec_1_501_r_-6 that is neither willful nor egregious shall be excused for purposes of this section if the hospital facility corrects and makes disclosure in accordance with rules set forth by revenue_procedure notice or other guidance published in the internal_revenue_bulletin for purposes of this paragraph c a willful failure includes a failure due to gross negligence reckless disregard or willful neglect and an egregious failure includes only a very serious failure taking into account the severity of the impact and the number of affected persons whether a failure is willful or egregious will be determined based on all of the facts and circumstances a hospital facility's correction and disclosure of a failure in accordance with the relevant guidance is a factor tending to show that the failure was not willful government's position it is the government’s position that failed to adequately meet all the requirements of sec_1_501_r_-3 by not completing and adopting an implementation strategy as required by sec_501 and by not making the chna report widely available to the public as required by sec_501 the failures noted are not minor but rather are egregious failures when reviewed in the context of sec_501 in charge of the during the audit the organization’s administrators made it clear that had neither the will the financial resources nor the staff to follow through with the chna process required under sec_1_501_r_-3 on a triannual basis ’s 20xx failure to meet the requirements of sec_1_501_r_-3 is considered willful especially in light of the fact that the organization expressed on several occasions that they did not need to be exempt under sec_501 and that this status at times actually got in the way of their ability to be involved in various medicare reimbursement programs consequently based on the above government has concluded that the sec_501 exempt status of should be revoked effective back to january of 20xx form 886-a rev department of the treasury - internal_revenue_service page -6- form 886a name of taxpayer department of the ‘treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx form 886-arev department of the treasury - internal_revenue_service page -7-
